DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I (claims 1-9) in the reply filed on 06/10/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s request for clarity regarding Claims 21-31 being “subject to restriction and/or election requirement.” The examiner directs the applicant to MPEP § 818.02(c). The applicant’s response to the restriction/election requirement of 04/08/2019 was to cancel claims 10-20, therefore electing invention I. Claims 21-31 appear to meet the requirements of invention I, and do not currently appear to be patentably distinct for restriction purposes, and as such have been acted upon as elected invention I. As claims 21-31 are examined as the elected invention, they are subject to the restriction and/or election requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 & 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 & 21 both feature the limitation that “the wideband RX impedance matching circuit comprises first and second single-ended matching circuits coupled together,” which is not properly supported in the specification. The closest the specification comes to describing this feature is in para [0081] where it is noted that “Once half of the impedance matching circuit is designed, unifying two single-ended half circuits provides a complete differential impedance matching circuit.” This is not equivalent to said limitation from claims 1 & 21. As shown in Figs. 6-8, a single-ended circuit includes a reference ground, while the disclosed wideband RX impedance matching circuits formed as differential circuits of Figs. 9 & 10 lack a common ground element. As such, the specification does not disclose a wideband receive (Rx) impedance matching circuit that is both a differential circuit and comprises single-ended matching circuits coupled together. The disclosed half circuits of the disclosed wideband receive (Rx) impedance matching circuit as per Figs. 9-10 are not single-ended matching circuits. As is well-
Claims 2-9 & 22-31 are rejected as being dependent upon claims 1 & 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4, 21-22, 24, & 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PGPub 20090130999) with evidence provided by the archived 3GPP.org website of Feb 23, 2014, all references of record.
As per claims 1 & 21:
Chen et al. discloses in Fig. 4b a radio-frequency (RF) apparatus (as noted in para [0027]), comprising: a wideband (Chen discloses in related Fig. 2 that a receiver may be designed for WCDMA, para [0022], which features channels with a bandwidth greater than a single dedicated frequency band, see 3GPP.org, and that a channel may be provided by an RF module, para [0023-0024, 0027]) receive (RX) impedance matching circuit (matching network 420 is described as being used for matching networks 214a of related Fig. 2, which is a matching network in the receiver of an RF module as shown in related Fig. 2) to provide a received differential RF signal (described as a differential pair, para [0027]) to RF receive circuitry, wherein the wideband RX impedance matching circuit comprises first and second inductors inductors 406 and 412) to receive the differential RF signal, and a third inductor (inductor 408) coupled across an input of the RF receive circuitry to substitute for a capacitor having a negative capacitance value (the third inductor provides an inductive reactance, which is the opposite of capacitive reactance as it is well-understood in the art that capacitive reactance is typically defined as being negative, and inductive reactance is typically defined as being positive, thus an inductor is a substitute for a negative capacitance value from a reactance standpoint as impedance matching is performed to provide specific impedance values, which are dependent upon the reactance, and as such a positive reactance value may be an inductor as opposed to a 
The archived website of 3GPP.org discloses that WCDMA stands for wideband code division multiple access. The website further discloses that the channel bandwidth of for WCDMA is wider than a single frequency band (third paragraph), such that each channel encompasses multiple frequency bands, and is thus, wideband. 
	As per claims 2 & 22:
Chen et al. discloses that the wideband RX impedance matching circuit comprises a high band (HB) impedance matching circuit (frequencies exist along a spectrum, such that frequencies used for systems such as WCDMA may be considered a high band in comparison to other bands, with the matching circuit networks 214a and 212a providing for high band impedance matching).
As per claims 4 & 24:
Chen et al. discloses that the wideband RX impedance matching circuit comprises a low band (LB) impedance matching circuit (frequencies exist along a spectrum, such that frequencies used for systems such as WCDMA may be considered a low band in comparison to other bands, with the matching circuit networks 214a and 212a providing for low band impedance matching).
As per claim 29:
Chen et al. discloses in related Figs. 2 & 3 that the wideband RX impedance matching circuit and a filter (band pass filter (BPF) 216a) are included 
As per claim 30:
Chen et al. discloses operating the RF apparatus in a receive mode or in a transmit mode (as seen in related Fig. 2, para [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 5, 23, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 20090130999), a reference of record.
As per claims 3 & 23:
Chen et al. does not disclose that the high band (HB) comprises a band of frequencies from 780 MHz to 950 MHz.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the high band (HB) impedance matching circuit to operate in a band of frequencies from 780 MHz to 950 MHz as the frequency band of operation is a design parameter based on factors such as regional frequency band license distribution, antenna technology, band modulation, and function (LTE band 19 operates at 800 MHz, and low power federal radio control operations may be in 420-450 MHz within the B band), used to provide the benefit of staying in compliance with radio frequency regulations according to the nation operating therein while still performing the function of a radio transmitter/receiver.
As per claims 5 & 25:
Chen et al. does not disclose that the low band (LB) comprises a band of frequencies from 310 MHz to 510 MHz.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the low band (LB) impedance matching circuit to operate in a band of frequencies from 310 MHz to 510 MHz as the frequency band of operation is a design parameter based on factors such as regional frequency band license distribution, antenna technology, band modulation, and function (LTE band 19 operates at 800 MHz, and low power federal radio control operations may be in 420-450 MHz within the B band), used .

Claims 6-9, 26-29, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 20090130999) in view of Sato et al. (US PGPub 20140327494), all references of record.
	As per claims 6 & 26:
Chen et al. does not disclose a transmit (TX) impedance matching circuit and balun coupled to the wideband RX impedance matching circuit and to RF TX circuitry.
Sato et al. discloses in Fig. 1 an RF apparatus comprising an RX impedance matching circuit (matching circuit 4Rx) to provide a received differential RF signal to RF receive circuitry (as seen in Fig. 1), and further a transmit (TX) impedance matching circuit (matching circuit 4Tx) and balun (3Tx) coupled to the wideband RX impedance matching circuit (through switch 2, which may be a shorting switch as shown in related Fig. 4 with switches 130) and to RF TX circuitry (large scale integrated circuit 6).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of Chen et al. for the generic Rx impedance matching circuit of Sato et al. as an art-recognized impedance matching circuit able to provide the same function.

As per claim 7:
Chen et al. does not disclose that the wideband RX impedance matching circuit matches an impedance of the TX impedance matching circuit and balun to an impedance of the RF receive circuitry.
Sato et al. discloses in Fig. 1 that the wideband RX impedance matching circuit (4Rx) matches an impedance of the TX impedance matching circuit and balun to an impedance of the RF receive circuitry (the TX impedance matching circuit and balun 3Tx & 4Tx, and antenna 1 are connected to one end of the matching circuit 4Rx, and the RF receive circuitry (reception signal processing circuit 8Rx) is connected to the other end of the Rx impedance matching circuit, thus matching the separate components connected to separate ports).
As a consequence of the combination of claim 6, the combination discloses that the wideband RX impedance matching circuit matches an impedance of the TX impedance matching circuit and balun to an impedance of the RF receive circuitry.
As per claims 8 & 27:

Sato et al. discloses a filter (power supplying unit 5Tx, shown as comprising series capacitors in Figs. 2 & 3) coupled to the TX impedance matching circuit and balun, and an antenna (antenna 1) coupled to the filter (through the TX matching circuit and balun).
As a consequence of the combination of claims 6 & 26, the combination discloses a filter coupled to the TX impedance matching circuit and balun, and an antenna coupled to the filter.
As per claims 9, 28, & 29:
Chen et al. does not disclose that the wideband RX impedance matching circuit, the TX impedance matching circuit and balun, and the filter are included in an integrated passive device (IPD).
Sato et al. discloses a filter (power supplying unit 5Tx, shown as comprising series capacitors in Figs. 2 & 3, and/or the balun 3Rx, which may be considered a filter (removes common mode signals) coupled to the TX impedance matching circuit and balun, and an antenna (antenna 1) coupled to the filter (through the TX matching circuit and balun).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of Chen et al. for the generic Rx impedance matching circuit of Sato et al. as an art-recognized impedance matching circuit able to provide the same function.

As per claim 31:
Chen et al. does not disclose that operating the RF apparatus in the transmit mode comprises shorting the input of the RF receive circuitry.
Sato et al. discloses in related Fig. 4 that operating the RF apparatus in the transmit mode comprises shorting the input of the RF receive circuitry (switches 130Tx and 130Rx are shown as shorting switches that alternate shorting depending on the mode, with the transmit mode shown in Fig. 4).
Sato et al. discloses in Fig. 1 an RF apparatus comprising an RX impedance matching circuit (matching circuit 4Rx) to provide a received differential RF signal to RF receive circuitry (as seen in Fig. 1), and further a transmit (TX) impedance matching circuit (matching circuit 4Tx) and balun (3Tx) coupled to the wideband RX impedance matching circuit (through switch 2, which may be a shorting switch as shown in related Fig. 4 with switches 130) and to RF TX circuitry (large scale integrated circuit 6).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of Chen et al. for the 
It would have been further obvious to use the shorting switch of Fig. 4 of Sato et al. in place of the generic antenna switch as shown in Fig. 1 as an art-recognized switch able to provide the same function and further provide the benefit of being implemented on the large scale integrated circuit and being realized as part of a semiconductor integrated circuit as seen in Fig. 4 and noted in para [0083] of Sato et al.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
On page 5 of the applicant’s remarks, the applicant expresses interpretations of the restriction/election requirement. The examiner notes that as page 2 of the last office action indicated, the restriction/election requirement of 04/08/2019 with applicant’s response of 06/10/2019 was deemed final, such that the restriction still applies to the claims. The fact that the applicant has elected an invention and the current claims are directed to this invention does not render the restriction requirement moot. Additional claims and or amendments to the present claims are considered in light of the restriction such that they may be withdrawn if they are drawn to a nonelected invention.
In para 2 of page 6 of the applicant’s remarks, the applicant asserts that the amendments of claims 1 & 21 introduce no new matter, to which the examiner disagrees, as argued above in the 112(a) rejection.

The examiner respectfully disagrees. The applicant’s amendment features the limitation “the wideband RX impedance matching circuit comprises first and second single-ended matching circuits coupled together,” which as noted in the rejection above is not properly supported by the specification, and as such the claims must be interpreted without this limitation. Furthermore, the amendment of “a third inductor coupled across an input of the RF receive circuitry to substitute for a capacitor having a negative capacitance value.” Is met by Chen, as a negative capacitance in an impedance matching circuit results in a positive reactance, as argued in previous office actions. An inductor provides a positive reactance. The broadest reasonable interpretation of “substitute” is “to put or use in the place of another.” As a capacitor with a negative capacitance and an inductor both provide a positive reactance, an inductor is inherently a substitute for a capacitor with a negative capacitance. It should be further noted that regular capacitors and inductors are passive components used in circuits, whereas a capacitor with a negative capacitance value would require the implementation of an active circuit (as capacitance is the ratio of the amount of electric charge stored on a conductor to a difference in electric potential, such that a negative capacitance would require an increase in electric potential to reduce the charge on a conductor), which is not disclosed in this application.
Applicant’s arguments with regards to claims 2-9 & 22-31 are based on their dependence of claims 1 & 21.
The art rejections of claims 1-9 & 21-31 are sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Examiner, Art Unit 2843